DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Dupuis on January 10, 2022.

The application has been amended as follows: 
Claim 20: Cancelled


REASONS FOR ALLOWANCE
Claim 1 is allowable. The restriction requirement among the species, as set forth in the Office action mailed on October 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 22, 2021 is withdrawn.  Claims 3 and 5, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a high security locking system for use with tumbler pins, the locking system comprising: a deviated key; a lock housing, wherein the lock housing comprises an outer face, a housing bore extending axially inward from the outer face, and a plurality of first pin slots extending outward from the housing bore; a lock cylinder comprising a plurality second pin slots formed in the lock cylinder arranged to at least partially receive the tumbler pins therein; the lock cylinder being disposed within the housing bore of the lock housing such that a rotation of the lock cylinder within the housing bore of the lock housing is dependent upon a position of the tumbler pins within the second pins slots; an 

The closest prior art of record, U.S. Patent Number 2,552,012 to O’Kane, discloses a high security locking system for use with tumbler pins (25 and 26), the locking system comprising: a deviated key (17); a lock housing (37), wherein the lock housing comprises an outer face, a housing bore (bore the receives 28) extending axially inward from the outer face, and a plurality of first pin slots (bores receiving 26 and 27) extending outward from the housing bore; a lock cylinder (28) comprising a plurality second pin slots (38) formed in the lock cylinder arranged to at least partially receive the tumbler pins therein; the lock cylinder being disposed within the housing bore of the lock housing such that a rotation of the lock cylinder within the housing bore of the lock housing is dependent upon a position of the tumbler pins within the second pins slots (column 2, lines 15-27);  and an idler block (15) disposed within the lock cylinder; the idler 
However, O’Kane does not disclose at least one translating shield disposed within the idler block so as to be slidably movable relative to idler block between an open position in which the keyway and the keyhole are substantially unobstructed by the at least one translating shield to allow for insertion and removal of the deviated key relative to the keyway and a closed position in which the at least one translating shield protrudes at least partway into a path of at least one of the keyway and the keyhole without interfering with rotation of the deviated key with the idler block from the entry position to the pin position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock cylinders with deviated keys or translating shields:

U.S. Patent Number 10,428,556 to Bowley et al.; U.S. Patent Number 10,337,208 to Chen; U.S. Patent Number 9,435,140 to Chen; U.S. Patent Number 9,200,474 to Chen; U.S. Patent Number 8,677,791 to Piotrowski et al.; U.S. Patent Number 7,174,757 to Tseng; U.S. Patent Number 6,698,264 to Liao; U.S. Patent Number 6,079,239 to Hsiao; U.S. Patent Number 5,893,285 to Athanassiou; U.S. Patent Number 4,094,175 to Pechner; U.S. Patent Number 2,682,764 to Kotab.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHRISTOPHER J BOSWELL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 7, 2022